Citation Nr: 1632708	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a low back disability, claimed as due to VA chiropractic treatment on August 21, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to December 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to compensation under 38 U.S.C.A. §§ 1151 for a low back condition. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence. 

The Veteran and his wife testified at an April 2012 Board videoconference hearing before the undersigned.  The transcript of that hearing is of record.  

In January 2013, the Board remanded the Veteran's claim in order to obtain outstanding VA treatment records in addition to a VA medical opinion, which was provided in February 2013.  The Board remanded this case again in March 2014, in order to obtain review of additional private treatment records submitted by the Veteran in August 2013 and to provide a supplemental opinion after reviewing the newly-submitted private records.  That opinion was received in April 2014.  Finally, the case was remanded again in January 2015 because the private records referenced in the March 2014 remand, and reviewed by the April 2014 examiner, could not be located in the record.  Those records, which were originally submitted in August 2013, were re-submitted by the Veteran in August 2015, and they are now associated with the claims file.  The RO subsequently issued a supplemental statement of the case and returned the case to the Board.  

In a June 2013 rating decision, the RO in Houston, Texas denied claims of service connection for disabilities of the lumbar spine and cervical spine; and, declined to reopen previously denied claims of service connection for a psychiatric disorder, headaches, hearing loss and tinnitus.  In December 2013, while the Veteran's appeal as to the 1151 claim was pending at the Appeals Management Center (AMC) the RO in Houston, Texas received the Veteran's Notice of Disagreement (NOD) with June 2013 rating decision.  As development with regard to the 1151 claim has been ongoing at the AMC, the RO may not be aware of the Veteran's actions with respect to these other claims.  Accordingly, the RO should be notified that the Veteran submitted an NOD in December 2013, and should then undertake appropriate action in that regard.  

FINDINGS OF FACT

1.  The Veteran had additional back pain following the chiropractic treatment due to his lumbar spine disability, and not as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.

2.  The Veteran's increased back pain following chiropractic treatment on August 21, 2007 was a reasonably foreseeable risk of chiropractic treatment, and the Veteran was informed of all potential risks.


CONCLUSION OF LAW

The criteria for an award of compensation pursuant to 38 U.S.C.A. § 1151 for an additional disability following chiropractic treatment on August 21, 2007 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  By correspondence dated in March 2009, VA notified the Veteran of the information needed to substantiate and complete his claim for compensation pursuant to 38 U.S.C.A. § 1151, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records from the Laredo Medical Center, and The Bone Density Center have been obtained and reviewed.  The Veteran's hearing testimony has been reviewed.  

An August 2015 VA Form 27-0820 - Report of General Information, shows that the Veteran spoke with a VA representative at the Appeals Management Center (AMC) regarding private medical treatment he received from Mercy Hospital in Laredo.  He informed the AMC representative that he was planning to get the hospital records himself and send them to the AMC.  Later that month, in an August 2015 letter, the RO requested from the Veteran a completed VA Form 21-4142 Authorization to Disclose Information, a VA Form 4142a General Release for Medical Provider Information, and a VA Form 21-4138 Statement in Support of Claim, so that the RO could obtain any outstanding records from Mercy Hospital, because he had indicated that he received treatment from that facility.  The Veteran neither responded to that request nor did he submit the evidence himself.  

He was afforded a VA examination of his low back in February 2013, with a supplemental opinion obtained in April 2014, after a review of additional evidence added to the record after the February 2013 examination.  The examiner's findings were based on review of the service treatment records, the VA treatment records, private records, physical examination of the Veteran's lumbar spine, radiographs, and an interview with the Veteran.  This examination, with addendum, is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, this case was previously remanded in January 2013, March 2014, and January 2015 for further development.  All development directed by the Board's prior remands in this case has, to the extent possible, been accomplished.  Pertinent records were obtained, to the extent possible, and the Veteran was afforded VA examination with addendum opinion based on a review of the entire record, which is adequate to decide the claims on appeal.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant referenced private evidence from Mercy Regional Hospital, but when asked to provide proper authorization to VA so that VA could obtain the records, the Veteran did not respond.  As such, VA's duty to assist is met.

II.  Compensation pursuant to 38 U.S.C.A. § 1151

The Veteran contends that his back disability increased in severity due to VA chiropractic treatment in August 2007 at the VA Medical Center in Austin, Texas.  See Hearing Transcript, pp. 9-10.  The Veteran and his wife testified that the Veteran developed severe back pain when the chiropractor was performing manipulations on his spine.  Hearing Transcript, pp. 3-5.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation of the additional disability, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  VA Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination actually caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(i-ii).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2015).

VA treatment records show that on August 21, 2007, the Veteran was seen for a chiropractic consultation.  A list of the Veteran's VA appointments shows that he did not appear for September 2007 follow-up appointment with the chiropractor and he cancelled subsequent chiropractic appointments.  A February 2008 VA treatment report shows that the Veteran did not want a follow-up appointment, and he reported that the last time he came to the chiropractor, his back hurt worse.  During the Veteran's Board hearing, he also testified as to worsening of his back disability following the August 2007 visit to the chiropractor. 

VA treatment records dated from 2005 to 2010 have been associated with the claims file.  The August 2007 chiropractic treatment report is also of record and at that appointment the Veteran denied prior chiro-care, acupuncture, MT, PT, traction TENS, spinal injections and spinal surgeries.  

VA records from 2006 show a diagnosis of chronic low back pain.  An August 2006 x-ray report of the lumbar spine revealed minimal bone spurring in L5 and S1 vertebrae, with questionable joint space narrowing in between.  There was no fracture or dislocation.  The impression was mild DJD of the lumbosacral joint.  

In January 2007, the Veteran presented to a VA clinic for a scheduled visit with his primary care provider.  The Veteran reported pain in his lower back, and also stated that he had twisted his back when he slipped on the ice.  

Lumbar spine x-rays from July 2007 revealed no interval changes seen compared with the prior study of August 2006.  

The Veteran presented for a chiropractic consultation on August 21, 2007, the date in question.  The Veteran reported a recent history of aggravated chronic low back pain over the previous month since he had been walking on the treadmill and using the bicycle to improve his diabetes mellitus condition.  He could no longer tolerate those activities due to aggravation of his lower back pain.  The pain was described as a constant dull ache with episodes of acute-like sharp low back pain that occasionally refers down hamstrings when aggravated.  The pain was reportedly worse in the mornings when the Veteran is really stiff.  The examiner was able to provoke sharp local pain and pain down the hamstrings.  Bending, stooping and lifting were provocative.  The Veteran denied prior chiropractic care, acupuncture, MT, physical therapy, traction, TENS, spinal injections or spinal surgeries.  

The examiner noted tenderness to palpation in portions of the lumbar spine, but there were no spasms.  Right straight leg raise elicited local lower back pain.  The left side was negative.  Chiropractic evaluation revealed segmental restrictions at T8, L4-5, and L5-S1/sacroiliac complex.  The examiner noted L4 superior end-plate osteophytosis, slight levorotatory curve, and narrowing of the L5-S1 disc height.  

The examiner reviewed the August 2006 and July 2007 x-rays reports, and indicated an assessment of non-acute re-aggravation of ongoing lower back pain secondary to spondylosis mostly at L5-S1 and L4-5.  He had decreased back flexibility, but there was no focal neurological deficit or radicular findings on examination.  

The August 21, 2007 report specifically notes that the Veteran was counseled and educated on the findings from that physician examination, and he was educated regarding the nature of his pain, the available chiropractic management options, realistic expectations, and risk and benefits of the chiropractic options.  The procedures were described to the Veteran's satisfaction.  Other reasonable alternative treatments and procedures were discussed, including no treatment.  The known benefits and risk of those alternatives were also discussed.  The Veteran verbalized understanding and was satisfied with the encounter.  

A February 2008 MRI of the lumbar spine revealed loss of T2 signal consistent with degenerative disc dehydration at lower w lumbar discs, degenerative changes at L5-S1 with marked loss of height of L5-S1 disc.  Mild degenerative changes were also noted at L4-L5 and L5-S1 facet joints.  There was no evidence of HNP or significant spinal stenosis.  

The Veteran sought VA treatment for chronic back pain in August 2008.  At that time, his primary care provider noted that his previous doctor had discussed the results of the February 2008 MRI study with the Veteran and found that there was no need for surgery at that time.  He referred the Veteran to a chiropractor, but the Veteran reported to the August 2008 examiner that he cancelled this order because his previous experience at the chiropractor only made his back pain worse.  

The Veteran continued to report back pain at his VA doctor visits in December 2008, March 2009, and March 2010, for example.  

September 2010 VA x rays of the lumbar spine revealed normal vertebral alignment with no evidence of compression fracture or subluxation.  Severe degenerative disc disease changes were present at L5-S1, manifested by disc space loss, endplate sclerosis and osteophytosis.  Mild to moderate degeneration was present at L3-L4 and L4-L5.  The remaining levels were preserved.  The sacroiliac joints appeared intact and no focal soft tissue abnormalities were seen.  The impression was degenerative changes of the lumbar spine.  

At a VA examination in September 2010,the Veteran reported a back injury in service.  He was diagnosed with a lumbar strain according to his service treatment records (STRs).  He reportedly did well for many years until he started to notice sharp, stabbing pain in the lumbar region of his back intermittently.  The condition was getting progressively worse over time.  The Veteran was diagnosed with DDD of the lumbar spine and DJD of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's in-service back pain is related to his current disability.  The examiner noted that his exit physical and medical history were unremarkable.  The examiner also said that it was possible that the Veteran sustained a significant injury to his back in 1968 which could have been over looked by the medical provider or just not adequately followed up.  The examiner also opined that the Veteran's DDD and DJD could represent a late manifestation of, or sequelae of, the acute injury sustained in 1968.  

The Veteran did not report to the examiner in September 2010 that he had a significant increase in back pain following chiropractor treatment in 2007, and this was not noted in the Veteran's reported history on the examination report.  

In a February 2013 VA medical opinion, the examiner noted the Veteran's assertions that chiropractic care on August 21, 2007 made his chronic low back pain worse.  The examiner referred to the 2006 and 2007 x-ray reports, as well as the February 2008 MRI study summarized above.  The examiner concluded that the findings from those studies represented an expected progression of arthritis that occurs over time, and would not be indicative of any particular injury sustained during chiropractic treatment.  Therefore, the examiner opined that the worsening of pain noted by the Veteran after the chiropractic treatment would have involved soft-tissue only; i.e. muscle spasm or ligamentous/tendinous sprain.  This could be considered an additional disability, but only temporarily.  According to the examiner, his theory was supported by more recent documentation, including the September 2010 examination report's lack of any reference to chiropractic treatment coincident with increased pain.  The examiner also referred to a July 2012 VA note where the Veteran reports back soreness after exercise, indicating that he has no significant impairment as exercise is considered strenuous activity by definition.  The examiner concluded that any current worsening of his low back condition is either due to natural progression of his arthritis, or a more recent (since 2007) exacerbation of soft tissue injury.  

Regarding the August 21, 2007 treatment in question, the examiner noted that treatment for low back pain, generally, is difficult because it mainly depends on the body's ability to heal any muscle/connective tissue injury that occurred.  Certain modalities are accepted as reasonable options to help expedite the pain relief associated with low back pain/injury.  In addition to physical therapy, anti-inflammatory medications, cold/heat packs, rest, and acupuncture, chiropractic treatment is also considered within the spectrum of reasonable modalities to attempt to alleviate back pain.  However, none of those modalities are considered without some inherent risk of worsening the condition, and this is not out of the scope of the expected risk to benefit ratio that is considered standard of care for treatment of low back pain.  The examiner concluded, therefore, that the chiropractic care was a rational and reasonable option to try for pain relief, even though in the Veteran's case, it was not successful.  The examiner maintained that chiropractic care, generally, is a viable treatment option for back pain.  Accordingly, the examiner opined that there was no carelessness, negligence, or lack of proper skill, error in judgment, or fault on the part of VA.  The examiner also pointed out that because the Veteran was seeking medical treatment for aggravated back pain at the time of the August 2007 treatment, the referral for such treatment would be considered inherently necessary as that type of treatment is an option within the spectrum of pain alleviation for back pain.  The examiner also pointed out that subsequent to the August 2007 treatment, it was noted on follow-up that such treatment was ineffective, and therefore no further sessions were attended.  At that point, the Veteran continued to be provided with medication and other conservative measures; and, the examiner noted that the aggravation of back pain at that time was only temporary.  

Furthermore, the examiner opined that the Veteran's back pain would be considered by a reasonable health care provider to be within the ordinary risk to benefit ratio of back pain treatment, and would be disclosed in connection with the informed consent protocol.  The examiner referred to the counseling section of the August 21, 2007 report, noting that the risks and benefits of such treatment were discussed at length with the Veteran, allowing for ample opportunity for questions regarding the risks/benefits within the confines of reasonable expectations.  

In an April 2014 addendum opinion, the examiner reviewed all available records in the Veteran's electronic file, including the additional records added to the file subsequent to the February 2013 examination.  The examiner first summarized the February 2013 opinion above, and indicated that he had reviewed subsequent records added to the electronic file, and concluded that there was no indication of an acute lumbar injury, persistent or permanent muscle injury or condition, other than known arthritic/degenerative changes that were considered age related with slow worsening over time.  Accordingly, the April 2014 examiner found that no change was warranted in the February 2013 opinion.  

There is no medical opinion to the contrary.  While the Veteran is competent to describe the changes in his low back pain, and his reports of increased back pain following the August 2007 chiropractic treatment are credible, the preponderance of the evidence is against the claim for compensation pursuant to 38 U.S.C.A. § 1151.  

First, as explained by the above February 2013 medical opinion, the progression of the Veteran's back pain was due to further disc and joint deterioration.  The radiographic studies in 2006, 2007, and 2008 represented an expected progression of arthritis that occurs over time, and those reports show that no additional injury occurred.  The examiner explained that even if the cause of his pain at the time of the August 2007 treatment was a result of such treatment, this pain would have been temporary, whereas any permanent increase in pain was the result of further degeneration of the joints and discs.  

In addition, even if it is concluded that the Veteran has additional disability as a result of the chiropractic treatment, this alone, does not establish cause.  38 C.F.R. § 3.361(c)(1).  The examiner made clear that nothing in the record suggested that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing such care.  In this regard, the examiner explained that chiropractic treatment is one of the widely accepted treatments for back pain; and, that failed treatment with increased back pain is a reasonably foreseeable outcome.  

Moreover, the regulations state that VA medical care cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Here, the examiner in February 2013 indicated that the radiographic evidence showed the natural progress of disease and that the VA chiropractic treatment was performed in an attempt to alleviate back pain.  The examiner also opined that the referral for chiropractic treatment was a reasonable type of treatment to suggest.  Thus, it cannot be said that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  In addition, as back pain is a known risk of chiropractic treatment, it is reasonably foreseeable that the increased back pain could occur.  

Finally, the August 21, 2007 report specifically notes that the Veteran was apprised of the benefits and risks of such treatment, and the February 2013 medical examiner found that a reasonable health care provider would have foreseen that such an outcome was a known and ordinary risk of such treatment.  The chiropractor explained the risk to benefit ratio and the Veteran raised no concerns.  

The Board acknowledges the assertions of the Veteran and his wife that he has had increased back pain since the August 2007 chiropractic treatment which they attribute to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  While the Veteran and his wife are competent to report symptoms and the onset of those symptoms, as laypersons, they are not competent to opine that he incurred additional disability because of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that his additional disability was not a reasonably foreseeable risk.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran has not provided any sound medical basis for assertion that his increased back pain following the August 21, 2007 treatment was due to an additional disability that was not present before such treatment.  

The Board finds more probative the opinions of the VA examiners in February 2013 and April 2014 who based their opinions on sound medical principles.  As there is no contradictory competent medical evidence in this regard, the Board concludes that the most probative evidence of record is against finding that the Veteran's increased back pain was incurred as a result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care or medical treatment, nor was it caused by an event that was not reasonably foreseeable.  Accordingly, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 (West 2014) must be denied. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional back disability as a result of chiropractic care on August 21, 2007, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


